DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-12, and 15-18 are allowable. The restriction requirement between species of Group A1-4, and Group B1-3 as set forth in the Office action mailed on 05/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/26/2021 is withdrawn.  
Claims 6-8, directed to the fixing member for the pulmonary artery,
Claims 10-11, directed to the blocking member,
are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-12, and 15-18 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Rowe et al (US 2013/0338763 A1) in view of Khairkhahan et al (US 2015/0366556 A1) which does not teach or render obvious the cumulative claim limitations.  It is noted that the combination teaches a tricuspid regurgitation treatment tool to be inserted into the pulmonary artery, the tool comprising: a sheath tube; an insertion tube inside the sheath tube; a blocking part on the insertion tube with the blocking part inside the sheath tube and moveable in and out of therein, wherein the blocking part has a compact configuration when inside the sheath tube and an expanded configuration when outside the sheath tube; a pulmonary artery fixing member inside the sheath tube and moveable in and out of therein, wherein the pulmonary artery fixing member has a compact configuration when inside the sheath tube and an expanded configuration when outside the sheath tube; wherein the insertion tube has a distal bend with a first predetermined curvature at a location distal to the blocking part. 
However, the prior art either individually or in combination with, does not teach or render obvious wherein the connecting tube further has a proximal bend with a second predetermined curvature at a location proximal to the blocking part, wherein the second predetermined curvature is oriented in a second direction within the context of the cumulative claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774